Applying For Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court Div. C, No. 523-097; to the Court of Appeal, Fourth Circuit, No. 2017-K-0219;
1 iWrit granted. The district court’s ruling sustaining the defendant’s objection to the introduction of other crimes evidence is reversed. Because the two shootings were so closely connected in time and place-merely minutes apart and only a few blocks separating the locations, we find the prior shooting constitutes an integral part of the transaction of events that culminated in the attempted shooting of the police officer. See La. Code Evid. art. 404(B)(1); State v. Taylor, 01-1638, pp. 10-11 (La. 1/14/03), 838 So.2d 729, 741. Consequently, the district court abused its discretion in excluding evidence of the prior shooting. See State v. Mosby, 595 So.2d 1135 (La, 1992).